Citation Nr: 1631896	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Raynaud's syndrome, to include as a residual of cold weather injury and as a manifestation of CREST syndrome.  


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2006 to September 2006.  He had additional service with the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, found that new and material evidence had not been received to reopen a claim of service connection for Raynaud's syndrome.  

In March 2015, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

The case was before the Board in June 2015.  At that time, the claim of service connection for Raynaud's syndrome was reopened.  The matter, which now included consideration of residuals of a cold weather injury or as a manifestation of CREST syndrome, was remanded by the Board for further development of the evidence.  The case was returned to the Board, but must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Following the Board's June 2015 remand, the Veteran underwent VA examinations and the AOJ issued a Supplemental Statement of the Case (SSOC).  In March 2016, the Veteran appointed a private attorney as his representative on appeal.  That same month, the representative submitted a substantive appeal to the SSOC in which the opportunity to present testimony at a Board videoconference hearing was requested.  In March 2016, the Veteran was informed that his case was being returned to the Board.  

Although the Veteran was provided a hearing in March 2015, the Board finds that the language of 38 C.F.R. §§ 20.703  and 20.1304 does not limit the Veteran to one hearing, whereas other regulations make explicit that a claimant is entitled to only one hearing.  See 38 C.F.R. § 20.1507 (2015) (providing that a claimant is only entitled to one hearing with regard to the Expedited Claims Adjudication Initiative-Pilot Program).  Thus, as the Veteran's request for another hearing fell within 90 days of when the Veteran was notified that his case was being returned to the Board, his hearing request is granted.  38 C.F.R. §§ 20.700, 20.703, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704, as per the Veteran's request and as the docket permits.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

